Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendment filed 5/3/2021 has been entered. Claims 1, 3, 5-6 and 15 have been amended. Claims 17-18 are cancelled. Claims 1-16 are pending and are under examination.


Information Disclosure Statement
The information disclosure statement filed 5/3/2021 has been considered.  An initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 10, 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Marburg et al. US 5,623,057 4/22/1997.
Claim 1: Marburg et al disclose a method for the production of a stable polysaccharide-carrier protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide (see abstract, column 2 lines 52-59, column 4 disclosing capsular polysaccharide from S. pneumoniae 19F) covalently linked to a carrier protein (see column 4 disclosing OMPC covalently coupled to capsular polysaccharide) from a post conjugation reaction mixture comprising polysaccharide-protein conjugate and free serotype 19F polysaccharide (see column 21 Under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)), the method comprising the steps of:

incubating said post conjugation reaction mixture  comprising said conjugate and free Pn-PS for a minimum of 6 hours (between 1-25 hours, thus disclosing 25 hours) at a temperature ranging from 2 - 30°C (disclosing room temperature)  in a buffer (Tris buffer) having a pH in the range of 5.0 to 9.0 (disclosing pH 7-9) - (see column 21 lines 37-68, under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)) – the same incubation steps are disclosed by Marburg et al and thus said incubation would also result in an increase in free serotype 19F polysaccharide in the mixture; 
and

b)    performing size separation under conditions that allow removal of free serotype 19F polysaccharide (disclosing the use of various separation processes to 

Claim 3: Marburg et al disclose the method of claim 1, further collecting the polysaccharide-protein conjugate e.g. resuspension of the conjugate in sterile water. See column 21 lines 60-68.

Claim 7-9: Marburg et al disclose the buffer is Tris pH range 7-9 (thus disclosing pH 7) - see column 21 lines 37-68, under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide))

Claim 10: Marburg et al disclose the incubation temperature room temperature1 which is in the range of 4-25 degree C.

Claim 11: Marburg et al disclose the size separation is by size-exclusion chromatograph –see column 21 lines 57-58.
Claim 13: Marburg et al disclose incubating said mixture  comprising said conjugate and free Pn-PS for at least 12 hours ( Marburg disclose between 1-25 hours, thus disclosing 25 hours or at least 12 hrs).

Claim 15: Marburg et al disclose the method of claim 1, further comprising formulating the polysaccharide-protein conjugate with one or more additional polysaccharide-protein conjugate from a different serotype (see abstract and column 4 lines 53-58 disclosing multivalent vaccine comprising mixtures of different 

Claim 16: Marburg et al disclose the method of claim 15 further comprising formulating with an adjuvant e.g. aluminum hydroxide. See column 22 under “vaccine formulation and utility” to column 23 lines 1-10.

Response to Applicants’ Argument
Applicants state that Marburg teaches step e), a capping step, wherein the polysaccharide-protein conjugate is capped to remove residual functional groups, see Marburg column 13, lines 26-27 and that Marburg also teaches step f) an isolation step, wherein the conjugate molecule is isolated, see Marburg column 13, line 30.

Applicants also state that once the conjugation reaction is stopped in Marburg (see the capping step e)) the conjugate is separated from unconjugated protein, polysaccharide and other reactants by ultracentrifugation or diafiltration and that a conjugate pellet is formed and resuspended to remove residual pyrogens and allowed to stand for 1-25 hours at room temperature and this process may be repeated or a purification process is instituted followed by further separation. See Marburg column 21, lines 37-68.

Applicants state that claim 1 method is different and was identified to address stability issues associated with the serotype 19F polysaccharide-carrier protein conjugate and that in Applicant’s method, after the conjugation reaction is stopped (i.e. at “the post conjugation reaction mixture” stage, see amended claim 1 above), the mixture is incubated, for a length of time, which allows for the formation of free serotype 19F polysaccharide (as outlined in claim 1, step a) above); after incubation, free serotype 19F polysaccharide is then removed in step b and the resulting conjugate is stabilized. See Applicant’s specification (US2020/0222550) paragraphs [0021-0024].

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 1, 2, 4, 11  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. US 5,623,057 4/22/1997 cited in IDS in view of Blue et al. WO 2012/078482 6/14/2012, cited in IDS.

Claim 1: Marburg et al disclose a method for the production of a stable polysaccharide-carrier protein conjugate comprising Streptococcus pneumoniae serotype 19F capsular polysaccharide (see abstract, column 2 lines 52-59, column 4 disclosing capsular polysaccharide from S. pneumoniae 19F) covalently linked to a carrier protein (see column 4 disclosing OMPC covalently coupled to capsular polysaccharide) from a post conjugation reaction mixture comprising polysaccharide-protein conjugate and free serotype 19F polysaccharide (see column 21 Under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)), the method comprising the steps of:

incubating said post conjugation reaction mixture  comprising said conjugate and free Pn-PS for a minimum of 6 hours (between 1-25 hours, thus disclosing 25 hours) at a temperature ranging from 2 - 30°C (disclosing room temperature)  in a buffer (Tris buffer) having a pH in the range of 5.0 to 9.0 (disclosing pH 7-9) - (see column 21 lines 37-68, under “isolating the conjugate product” – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)) – the same incubation steps are disclosed by Marburg et al and thus said incubation would also result in an increase in free serotype 19F polysaccharide in the mixture; 


b)    performing size separation under conditions that allow removal of free serotype 19F polysaccharide (disclosing the use of various separation processes to remove non-covalently bonded polysaccharides i.e. free polysaccharides, one of the processes disclosed is size-exclusion chromatography (see column 21 lines 37-68, under “isolating the conjugate product”  – conjugate is separated from unconjugated Pn-PS (Pneumoniae-Polysaccharide)).
 
With respect to claim 2, Marburg does not disclose the method of claim 1, wherein said size separation uses a nominal molecular weight cut off membrane of from 100 to 500 kDa whereby the polysaccharide-protein conjugate is retained in the retentate.
With respect to claim 4, Marburg et al does not disclose that the carrier protein is CRM197.
With respect to claims 11-12, Marburg et al does not disclose the size separation is wide-pore ultrafiltration with a membrane having a membrane having a MWCO of 100 kDa to 300 kDa.

With respect to claim 2, Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate from free polysaccharide using nominal molecular weight cut-off (MWCO) membrane 100 kDa MWCO and 300 kDa MWCO ultrafilter whereby the polysaccharide-protein conjugate is retained in the retentate. See page 20 lines 8-22.
	With respect to claim 4, Blue et al disclose conjugating CRM 197 to S. pneumoniae capsular polysaccharide. See abstract, page 3 line 20, page 12 line 7-13.
With respect to claim 11-12, Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate using nominal molecular weight cut-off (MWCO) membrane 100 kDa MWCO and 300 kDa MWCO ultrafilter (interpreted as 

	 It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have substituted the carrier protein of Marburg et al with the carrier protein of Blue et al i.e. CRM 197, resulting in the instant invention  of claim 4 with a reasonable expectation of success. The motivation to do so Blue et al disclose that in addition to OMPC as a carrier protein for capsular polysaccharide of S. pneumoniae 19F, CRM197 can also be used as a carrier protein. See page 12 lines 7-18.
	With respect to claims 2 and 11-12, it would have been prima facie obvious to a person of ordinary skill in the art to have performed the size separation step of the conjugate (with CRM197 or with OMPC) using wide-pore ultrafiltration as taught by Blue et al, thus resulting in the instant invention with  a reasonable expectation of success. The motivation to do so is that Marburg et al disclose that the conjugate pellet can be submitted to any of a variety of other purification procedures (see at column 21 lines 45-50) and Blue et al disclose size separation of S. pneumoniae capsular polysaccharide-carrier protein conjugate using nominal molecular weight cut-off (MWCO) membrane 100 kDa MWCO and 300 kDa MWCO ultrafilter (interpreted as “wide-pore ultrafiltration” whereby the polysaccharide-protein conjugate is retained in the retentate. See Blue et al page 20 lines 8-22.

Response to Applicants’ Argument
Applicants argue that Marburg does not disclose or suggest claim 1 method as amended and nor is it obvious to arrive at Applicant’s claim 1 method from the Marburg disclosure even in view of Blue.
Applicants’ argument has been carefully considered but is not found persuasive. This is because Marburg anticipates claim 1 for the reasons that have been addressed above.

Applicants state that to address this stability issue of serotype 19F polysaccharide-carrier conjugate, Applicant identified claim 1 method –Applicant’s specification US2020/0222550 paragraphs 45, 119, 131, example 4, paragraphs 133-138, including tables 1-3 and figures 1-3.
Applicants’ argument has been carefully considered but is not found persuasive. This is because claim 1 is anticipated by Marburg as set forth above.
Applicants’ state that claims 2, 4 and 11-12 directly or indirectly depend upon Applicant’s claim 1 and Blue provides nothing to cure the deficiencies of Marburg as Marburg relates to claim 1, see “the unexpected finding” discussion above.
Applicants’ argument has been carefully considered but is not found persuasive. This is because claim 1 is anticipated by Marburg as set forth above and furthermore the combination of Marburg and Blues renders claims 2, 4 and 11-12 prima facie obvious for the reasons set forth in the rejection.
With regards to “the unexpected finding” that  19F polysaccharide-carrier protein conjugate is unstable, this insufficient to overcome the rejection of claim 1. This is because evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145 (II). 
In addition,  “the unexpected finding” that  19F polysaccharide-carrier protein conjugate is unstable is not sufficient to overcome the instant rejection because the claims are not drawn to an unstable 19F polysaccharide-carrier protein conjugate and Marburg anticipates the method steps of claim 1.

The conditions for incubation that result in an increase in free serotype 19F which are conjugation to CRM197 and  incubation of conjugation reaction mixture at pH7 for approximately 5 days at 22oC in 150 mM sodium chloride with 10 mM histidine (lotB) or 25 mM potassium phosphate (lot C)  and performing wide pore  ultrafiltration (see table 1 paragraph 134) is not recited in claim 1. Thus,  Applicant's argument that the references fail to show certain features of applicant’s invention is not persuasive because these features are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To the extent that Applicants are alleging unexpected results with regards to the claimed method, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).
As mentioned above, Applicant's argument that the references fail to show certain features of applicant’s invention is not persuasive because these features are not recited in claim 1.
Furthermore, to be of probative value, any objective evidence of unexpected results should be supported by an appropriate affidavit or declaration and example of .
In conclusion, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. US 5,623,057 4/22/1997 cited in IDS and Blue et al. WO 2012/078482 6/14/2012, cited in IDS as applied to claims 1-2, 4 and 11-12 above further in view of Han et al. US 2015/0328328 11/19/2015.
With respect to claim 5 and 6, the combination of Marburg et al and Blue et al does not disclose that the retained polysaccharide-protein conjugate has an average molecular weight of 600 kDa wherein the average molecular weight of the conjugate is 1000 kDa or more.
Han et al disclose conjugation of CRM197 to capsular polysaccharide 19F from S. pneumoniae (paragraph 19 and 23 and 27 and 54) wherein the average molecular weight of the conjugate is between 500 kDa and 5000 kDa or between about 600 kDa and 2800 kDa or 1000 kDa to 3000 kDa. See paragraph 55, 75, 80 and 82. Han et al disclose that said conjugates are packaged into immunogenic compositions for inducing an immune response against S. pneumoniae. See paragraph 106-109 and 145.
With respect to claim 5 and 6, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have sized the capsular polysaccharide of the combination of Marburg et al and Blue et al so that the capsular polysaccharide-CRM197 conjugate has an average molecular weight of between 500 kDa and 5000 kDa or between about 600 kDa and 2800 kDa or 1000 kDa to 3000 kDa (i.e. 600 kDa  or more; 1000 kDa or more) as taught by Han et al and these conjugates having 
The motivation to use the polysaccharide protein conjugate with these average molecular weight as taught by Han et al is that Han et al disclose that they are immunogenic and can be used to induce an immune response against S. pneumoniae.

	Response to Applicants’ Argument
Applicants argues that Marburg does not disclose or suggest the claim 1 method as amended and it was an unexpected finding that Applicant’s serotype 19F polysaccharide-carrier protein conjugate would be unstable, as all other polysaccharide carrier protein conjugates were stable and to address the serotype 19f polysaccharide-carrier protein conjugate stability issue, Applicant identified the claim 1 method and regarding claims 5 and 6, these claims indirectly depend upon Applicants’ claim 1 and Blue and Han provide nothing to cure the deficiencies of Marburg as Marburg relates to claim 1 (see “the unexpected finding” discussion).
	Applicants’ argument has been carefully considered and has been addressed above but is not found persuasive for the same reasons set forth above for Marburg in view of Han and the instant combination of Marburg and Blue and Han renders claims 5 and 6 prima facie obvious as set forth in the instant rejection.

New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 step a recites incubating said mixture for a minimum of 6 hours at a temperature ranging from 2 - 30°C in a buffer having a pH in the range of 5.0 to 9.0 resulting in an increase in free serotype 19F polysaccharide in the mixture.
This is drawn to new matter because the incubation of the post conjugation reaction mixture that resulted an increase in free serotype 19F in the mixture  used a post conjugation reaction mixture comprising the 19F capsular polysaccharide covalently linked to CRM197 and the  incubation conditions that yielded an increase in free serotype 19F polysaccharide was at pH7 for approximately 5 days at 22oC in 150 mM sodium chloride with 10 mM histidine (lotB) or 25 mM potassium phosphate (lot C). The free polysaccharide content started to increase during the incubation and later plateaued at roughly 5 days. See paragraphs 135 to 136 for the incubation parameters and the 19F-CRM197 conjugate and table 1 of the published application.
Thus, claim 1 as amended does not set forth the incubation conditions and the type of conjugate 19F-CRM197 that resulted in the increase in free serotype 19F in the post conjugation mixture after incubation  and does not set a limit to the amount of time there 


Status of the Claims
Claims 1-16 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “room temperature,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/room%20temperature. Accessed 1/28/2021 – room temperature is 15oC-25oC